Citation Nr: 1818279	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for PTSD, bilateral hearing loss and tinnitus. The Veteran disagreed with these decisions.  See December 2010 notice of disagreement.

A videoconference hearing before the undersigned Veterans Law Judge (VLJ) was held in May 2017.  A hearing transcript is of record.  Thereafter, in August 2017, the Board granted the Veteran's claim for entitlement to service connection for tinnitus and remanded the claims of entitlement to service connection for bilateral hearing loss and PTSD for further development.

In October 2017, following the Board's remand, the RO granted service connection for right ear hearing loss.  As this rating decision constitutes a full grant of benefits for entitlement to service connection for right ear hearing loss, that matter is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss diagnosis which meets the criteria under 38 C.F.R. § 3.385.   

2.  A preponderance of the evidence is against the finding that the Veteran has had a diagnosis of an acquired psychiatric disorder, to include PTSD, any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1132, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2017).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in August 2009.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and available post-service VA and private medical records were obtained and associated with the claims file.  In this regard, the Board notes that the Veteran's claim for service connection for an acquired psychiatric disorder was remanded in August 2017 to develop for outstanding treatment records.  Specifically, at the May 2017 Board hearing, the Veteran testified he would be submitting private treatment records to show that he had been given a diagnosis of anxiety.  Although the record was held open for 30 days, no such treatment records were received from the Veteran.  Thereafter, the claim was remanded to provide him with an opportunity to submit a medical authorization release form so that VA could obtain the records on his behalf.  In August 2017, and pursuant to the Board's remand, the RO requested that the Veteran provide VA with medical authorization release form for his private psychologist records; he did not respond.  Accordingly, the Board is satisfied that VA has met its duty to assist in this regard.  

Finally, VA also assisted the Veteran by providing him with VA examinations in December 2009, May 2016 and September 2017.  Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, there are particular requirements for establishing service connection for PTSD.  Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5). Id.; see also 38 C.F.R. § 4.125(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss.

Concerning the first element for service connection, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A VA audiological examination was performed in December 2009.  The examination revealed left ear pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 20, 15, 19, 5 and 15 respectively.  A speech recognition score of 96 percent was also provided.  Normal hearing in the left ear was diagnosed.

Following the Veteran's May 2017 hearing testimony regarding worsening of his hearing symptoms, an updated VA audiometric examination was performed in September 2017.  The examination revealed left ear pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 10, 15, 15, 10 and 35 respectively.  A speech recognition score of 96 percent was also provided.  The auditory thresholds and speech recognition score provided do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a diagnosis of a left ear hearing loss is not shown, service connection for a left ear hearing loss must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements and testimony made by the Veteran related to his hearing loss symptoms as well as conceded exposure to noise in service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of a left ear hearing loss exists.  See 38 C.F.R. §§ 3.385, 4.85(a).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left ear hearing loss disability.  Therefore, this claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  In a September 2009 statement, the Veteran reported an in-service stressor incident in which his ship transported a battalion of Marines from the first Marine Division and landed them on the beach at Chu Lai.  He later learned the unit was attacked and that there had been casualties.  The Veteran reported much of the same details regarding this in-service stressor incident at the May 2017 Board hearing.  Specifically, he testified that after dropping off Marines to the coastline of Vietnam, his ship stayed on the beach for the night and that a firefight took place after it got dark.  He clarified that he was not involved in the firefight but instead, was on watch the entire time.  Later, he found out the Marines they had dropped off and become acquainted with, had been killed.

In a December 2009 memorandum, a formal finding was made that the Veteran had not provided sufficient information to substantiate the claimed stressor or allow for additional research regarding the events described by him.  The Veteran did not provide any additional details at the May 2017 Board hearing that would alter that determination.

Nevertheless, as the Veteran's VA treatment records reflected a diagnosis of PTSD in October 2011 and he was claiming a stressor of fear of hostile military during his service in Vietnam, he was afforded a VA psychiatric examination in May 2016. 

The May 2016 VA examiner did not find that Veteran had a mental disorder diagnosis, to include PTSD.  The examiner explained that the Veteran's presenting symptoms and STRs did not support a DSM-5 diagnosis of PTSD.  In this regard, the examiner found that Criterion A for a diagnosis of PTSD was not fully met by the Veteran's claimed stressor.  The examiner noted that during the examination, they discussed extensively why the claimed stressor was bothersome to the Veteran and he reported feeling guilty because he may have said some insensitive remarks to two of the Marines who may have perished.  The Veteran was unsure though if the Marines had actually perished and had never pursued looking at the Vietnam Wall roster of names online or any other investigation.  The examiner stated the Veteran was "essentially reporting feeling both sad and guilty about two deaths of casual acquaintances that may or may not have happened."  Therefore, this stressor did not meet Criterion A to support a diagnosis of PTSD.

The May 2016 VA examiner also noted that a review of the Veteran's treatment records showed that from October 2011 to February 2012, he was seen on five occasions by the mental health clinic.  Although he reported being prescribed medication for anxiety from the private sector, he had not been treated by VA for any mental health concerns since February 2012 nor was he seeking current mental health treatment.  The examiner then addressed the October 2011 diagnosis of PTSD and stated that the healthcare provider at that time "only took into account [the] Veteran's self report.  No psychometric testing was used.  The [healthcare provider] also did not have access to the Veteran's service treatment nor personnel records."  In contrast, the examiner noted that "[his] clinical opinion [took] into account a more probative review of all the available evidence."  Specifically, he reviewed the Veteran's claims file, VA treatment records, conducted psychometric testing, and interviewed the Veteran.  The psychometric testing showed that the Veteran "tended to over-endorse physical and cognitive/memory complaints, with significant elevations (2 to 3 standard deviations) on these scales."  Therefore, the clinical scales did not suggest a profile consistent with PTSD.  The examiner concluded that in his opinion, "the diagnosis of PTSD given in October 2011 [was] clearly in error" and that the Veteran "[did] not meet DSM-5 diagnostic criteria for PTSD nor for any other mental health disorder stemming from his military service."

After reviewing the foregoing, the Board finds that the Veteran does not have a current diagnosis of PTSD.  Although his VA treatment records show that he was given a PTSD diagnosis in October 2011, this diagnosis was addressed by the May 2016 VA examiner who provided a thorough explanation for why it was his opinion that this was not a valid diagnosis.  In general, the VA examiner provided a comprehensive evaluation of the clinical components of a PTSD diagnosis in a well-reasoned and thorough opinion as opposed to providing only a diagnosis within a treatment notation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

Regarding whether the Veteran has an acquired psychiatric disorder other than PTSD that may be related to his service, he testified at the May 2017 Board hearing that while he did not meet all the criteria under DSM-5 for a diagnosis of PTSD according to the VA examination conducted, he did have a diagnosis of anxiety from a private healthcare provider.  As discussed previously above, the record was held open for the Veteran to submit the supporting documentation for the diagnosis; he did not respond.  Thereafter, the Board also remanded the claim in August 2017 to afford him the opportunity to submit a medical authorization release form for the treatment records he identified at the hearing.  Again, he did not respond.  Therefore, there are no competent records in the claims file to support his assertion that he has been given a diagnosis of anxiety by a private healthcare provider.

Significantly, in addition to finding that the Veteran did not have a valid diagnosis of PTSD, the May 2016 VA examiner also found that Veteran did not have any other mental health disorder stemming from his military service.  The Board finds this opinion to be probative as it was based on a review of his service and postservice records, diagnostic testing, and an interview of the Veteran.  There is also no competent evidence in the record to the contrary.

In a September 2009 statement from the Veteran's wife, she reported that the Veteran had been having nightmares since as long as they had been married (in August 1970).  She indicated he would sometimes sit up in bed and stare at the door like someone was standing there or trash around, whimpering or talking in his sleep.  The dreams had lessened over the years but he still had them and did not wish to speak about them.  The Board considered this statement along with those from the Veteran and finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis or etiology of psychiatric disorders falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  PTSD and anxiety are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that testing is needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, there is no indication that the Veteran or his wife are competent to diagnose PTSD or anxiety.  Neither is shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his wife received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Given the nature of the question in this case, the Board therefore concludes that the lay statements that attempt to diagnose PTSD or anxiety are not competent medical evidence.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because the evidence of record reflects there is no valid diagnosis of an acquired psychiatric disorder during the pendency of the claim or at any time proximate thereto, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a PTSD diagnosis that resolved.  Rather, the most probative evidence does not establish that the Veteran had PTSD, or any other acquired psychiatric disorder, at any point during the appeal period or proximate thereto. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2015).

Accordingly, the Board finds that the evidence does not support the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for an acquired psychiatric disorder, to include PTSD is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


